DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	IDS filed 7/18/2022 is being considered by the examiner.

Response to Amendment
	Applicant's amendment filed 8/31/2022 has been received and entered into record. As a result, claims 1, 10, 14, and 17 have been amended. Therefore, claims 1-20 are presented for examination. 

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 recites, "relating to the component of the device [line 3]." The examiner suggests, "relating to a component of the plurality of components of the device."
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nabeshima et al. ("Nabeshima") [U.S. Pub. 2017/0038086] in view of Puhak et al. ("Puhak") [U.S. Pub. 2016/0314180] further in view of Takai et al. ("Takai") [U.S. Pub. 2002/0029096].

With regard to claim 1, Nabeshima teaches a device management system that manages a device serving as a management target ("air conditioning system and an air conditioning management program [par. 0007]"), the device being one or both of an outdoor unit and an indoor unit of an air conditioner ("indoor units … outdoor units [par. 0048]"), 
the device management system comprising: 
a storage unit including a memory [fig. 3: Storage Unit (43a)] that stores data of the device as a device data model  in which information of the device is associated with the device ("Also held in the individual adaptor database 43a is information about various settings made by the users of the air conditioners 10a, 10b, . . . Information such as the device IDs of the adapters 20a, 20b, . . . to which the registered air conditioners 10a, 10b, . . . are connected, discretionary device nicknames assigned to the air conditioners 10a, 10b, . . . by the users, installed function information 18a relating to functions installed on the air conditioners 10a, 10b, . . . , set temperatures for the air conditioners 10a, 10b, . . . , external control enable/disable (ON/OFF) parameters for the air conditioners 10a, 10b [par. 0076]" and [fig. 5]); and 
a processor [fig. 3: Server (40)] configured to, in response to a processing request from an external program ("In response to a request from a user's mobile terminal 50 executing an air conditioning management application [par. 0077]"), read or rewrite the data stored as the device data model in the storage unit  ("Also held in the individual adaptor database 43a is information about various settings made by the users of the air conditioners 10a, 10b, . . . Information such as the device IDs of the adapters 20a, 20b, . . . to which the registered air conditioners 10a, 10b, . . . are connected, discretionary device nicknames assigned to the air conditioners 10a, 10b, . . . by the users, installed function information 18a relating to functions installed on the air conditioners 10a, 10b, . . . , set temperatures for the air conditioners 10a, 10b, . . . , external control enable/disable (ON/OFF) parameters for the air conditioners 10a, 10b [par. 0076]").
	Nabeshima does not explicitly teach the model having a hierarchical structure. 
	In an analogous art (device models), Puhak teaches a model having an hierarchical structure  ("A system having dynamic hierarchies based on a searchable entity model. The present system may be used for defining hierarchies by defining each level based on the attributes of its objects [abstract]"). 
	Puhak further teaches, "An approach for obtaining searchable hierarchies may incorporate selecting a collection of objects in a system, defining a hierarchy definition for the collection of objects according to a structure having one or more levels of definition, and applying the hierarchy definition to the collection of objects to obtain a system hierarchy [par. 0056]" and "The selecting or defining may be performed by a processor [par. 0057]."
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have structured Nabeshima's model, with an hierarchical structure as taught by Puhak, for the benefit of organizing the devices and corresponding data in an easily viewable and addressable structure. 
	The combination of Nabeshima and Puhak does not explicitly teach where information relating to a plurality of components of the device is associated with the device. 
	In an analogous art (management systems), Takai teaches where information relating to a plurality of components of a device is associated with the device ("The database 110 stores therein running data of the air conditioner (e.g., temperatures, pressures and the like of main components during the refrigerating cycle, such as suction pressure, discharge pressure, compressor upper temperature, outdoor machine expansion valve opening degree, indoor machine expansion value opening degree, compressor current, compressor frequency, outdoor temperature, evaporation temperature, suction temperature, blow-off temperature, freezing temperature, requested frequency, gas tube temperature, and setting temperature) [par. 0029]"). 
	Takai further teaches, "It is an object of the present invention to make it easy to connect an air conditioner to another system and provide an open network environment, a multi vendor system, highly efficient management, and improved services [par. 0005]."
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Takai's teachings of component data, within the system as taught by the combination of Nabeshima and Puhak, for the benefit of efficiently managing main components of an air conditioning system such as a compressor. 

With regard to claim 2, the combination above teaches the device management system according to claim 1. Nabeshima in the combination further teaches wherein 
the device data model includes, as a layer associated with the device, at least one of 
a component entity based on the information relating to the component of the device, 
a function entity based on the information relating to the function of the device ("installed function information 18a relating to functions installed on the air conditioners [par. 0076];" where Puhak in the combination teaches the hierarchical structure having layers, e.g., [fig. 6A]), and 
a specification entity based on the information relating to the specification of the device.
	Note: claim is presented in the alternative. 

With regard to claim 3, the combination above teaches the device management system according to claim 2. Puhak in the combination teaches wherein the device model includes various entities as the layer associated with the device [fig. 6A]. Takai in the combination teaches a component entity, and for each of the components, the component entity is associated with at least one of information relating to a state of the component and information relating to control of the component ("The database 110 stores therein running data of the air conditioner (e.g., temperatures, pressures and the like of main components during the refrigerating cycle, such as suction pressure, discharge pressure, compressor upper temperature, outdoor machine expansion valve opening degree, indoor machine expansion value opening degree, compressor current, compressor frequency, outdoor temperature, evaporation temperature, suction temperature, blow-off temperature, freezing temperature, requested frequency, gas tube temperature, and setting temperature) [par. 0029]").
	Takai further teaches, "It is an object of the present invention to make it easy to connect an air conditioner to another system and provide an open network environment, a multi vendor system, highly efficient management, and improved services [par. 0005]."
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included a component entity as taught by Takai, within the system as taught by the combination of Nabeshima and Puhak, for the benefit of efficiently managing main components of an air conditioning system such as a compressor. 

With regard to claim 5, the combination above teaches the device management system according to claim 3. Takai in the combination further teaches wherein 
for each of the components, the component entity is associated with information indicating a relationship between the components ("The database 110 stores therein running data of the air conditioner (e.g., temperatures, pressures and the like of main components during the refrigerating cycle, such as suction pressure, discharge pressure, compressor upper temperature, outdoor machine expansion valve opening degree, indoor machine expansion value opening degree, compressor current, compressor frequency, outdoor temperature, evaporation temperature, suction temperature, blow-off temperature, freezing temperature, requested frequency, gas tube temperature, and setting temperature) [par. 0029]").

With regard to claim 6, the combination above teaches the device management system according to claim 2. Nabeshima in the combination further teaches wherein 
the device data model includes the function entity as the layer associated with the device ([fig. 5: Installed Function]; where Puhak in the combination teaches the hierarchical structure having layers, e.g., [fig. 6A]), and 
the function entity is associated with at least one of 
information relating to an operation of the device ("installed function information 18a relating to functions installed on the air conditioners 10a, 10b [par. 0076]"), 
information relating to control of the device, and 
information relating to environment information measured by the device.
	Note: claim is presented in the alternative. 

With regard to claim 7, the combination above teaches the device management system according to claim 6. Nabeshima in the combination further teaches wherein 
the function entity has the information relating to the operation of the device ("installed function information 18a relating to functions installed on the air conditioners 10a, 10b [par. 0076]") where Puhak in the combination teaches an identical hierarchical level irrespective of a type of the device ("A level of definition of the hierarchy definition may be rules definable by a user. The rules may be grouped by a criterion. The criterion selected may depend on an application of the rules [par. 0059]" and [fig. 6A] showing where Thermostat 1 and Thermostat 2 are one identical hierarchical levels and Setpoint and Temperature are on identical hierarchical levels.).

With regard to claim 8, the combination above teaches the device management system according to claim 2. Nabeshima in the combination further teaches wherein 
the device data model includes the specification entity as the layer associated with the device [fig. 5: Adaptor Device ID and Air Conditioner Device Nickname], and 
the specification entity is associated with at least one of 
information relating to unique information of the device, 
information relating to identification information of the device ("is information about various settings made by the users of the air conditioners 10a, 10b, . . . Information such as the device IDs of the adaptors 20a, 20b, . . . to which the registered air conditioners 10a, 10b, . . . are connected, discretionary device nicknames assigned to the air conditioners 10a, 10b,[par. 0076]"), and 
information relating to installation information of the device.
	Note: claim is presented in the alternative. 

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nabeshima in view of Puhak in view of Takai further in view of Ribbich et al. ("Ribbich") [U.S. Pub. 2016/0327921].

With regard to claim 11, the combination of Nabeshima, Puhak, and Takai teaches the device management system according to claim 1. Although Puhak in the combination teaches wherein 
the device data model defines attribute information for each piece of data of the device ("A system having dynamic hierarchies based on a searchable entity model. The present system may be used for defining hierarchies by defining each level based on the attributes of its objects [abstract]"), and 
Nabeshima in the combination teaches the processing request from the external program ("In response to a request from a user's mobile terminal 50 executing an air conditioning management application [par. 0077]"), the combination does not explicitly teach where in response to the processing request from the external program, the processing unit is configured to transmit, to the external program, information indicating whether the processing request conforms to the attribute information of the data for which the processing request is made.
	In an analogous art (data models), Ribbich teaches in response to the processing request from an external program (" a user is decreasing the set point (the minimum) or increasing the set point (the maximum) … if a user is repeatedly inputting commands at user interface 3010 of user control device 100 [par. 0271]" and "User control device 4848 may include any of the embodiments of the user control device 100-2800 as described with reference to FIGS. 1-44B. [par. 0195]"), a processing unit is configured to transmit, to the external program, information indicating whether the processing request conforms to the attribute information of the data for which the processing request is made ("if a system is already at its limit when a user tries to command the system to move further in the direction of the extreme, user control device 100 may display a notification on display 3002 to inform the user that the system is already at its limit, and that their request cannot be fulfilled under the current conditions [par. 0271];" where the limit can be defined attribute data [par. 0206]).
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Ribbich's teachings of transmitting information indicating whether the request conforms to attribute information, with the system as taught by the combination of Nabeshima, Puhak, and Takai for the benefit of informing a user that the request cannot be fulfilled and preventing the system from operating outside a designated range. 

With regard to claim 15, the combination of Nabeshima, Puhak, and Takai teaches the device management system according to claim 2. Although Puhak in the combination teaches wherein 
the device data model defines attribute information for each piece of data of the device ("A system having dynamic hierarchies based on a searchable entity model. The present system may be used for defining hierarchies by defining each level based on the attributes of its objects [abstract]"), and 
Nabeshima in the combination teaches the processing request from the external program ("In response to a request from a user's mobile terminal 50 executing an air conditioning management application [par. 0077]"), the combination does not explicitly teach where in response to the processing request from the external program, the processing unit is configured to transmit, to the external program, information indicating whether the processing request conforms to the attribute information of the data for which the processing request is made.
	In an analogous art (data models), Ribbich teaches in response to the processing request from an external program (" a user is decreasing the set point (the minimum) or increasing the set point (the maximum) … if a user is repeatedly inputting commands at user interface 3010 of user control device 100 [par. 0271]" and "User control device 4848 may include any of the embodiments of the user control device 100-2800 as described with reference to FIGS. 1-44B. [par. 0195]"), a processing unit is configured to transmit, to the external program, information indicating whether the processing request conforms to the attribute information of the data for which the processing request is made ("if a system is already at its limit when a user tries to command the system to move further in the direction of the extreme, user control device 100 may display a notification on display 3002 to inform the user that the system is already at its limit, and that their request cannot be fulfilled under the current conditions [par. 0271];" where the limit can be defined attribute data [par. 0206]).
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Ribbich's teachings of transmitting information indicating whether the request conforms to attribute information, with the system as taught by the combination of Nabeshima, Puhak, and Takai for the benefit of informing a user that the request cannot be fulfilled and preventing the system from operating outside a designated range. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nabeshima in view of Puhak in view of Takai further in view of Ribbich.

With regard to claim 18, the combination of Nabeshima, Puhak, and Takai teaches the device management system according to claim 3. Although Puhak in the combination teaches wherein 
the device data model defines attribute information for each piece of data of the device ("A system having dynamic hierarchies based on a searchable entity model. The present system may be used for defining hierarchies by defining each level based on the attributes of its objects [abstract]"), and 
Nabeshima in the combination teaches the processing request from the external program ("In response to a request from a user's mobile terminal 50 executing an air conditioning management application [par. 0077]"), the combination does not explicitly teach where in response to the processing request from the external program, the processing unit is configured to transmit, to the external program, information indicating whether the processing request conforms to the attribute information of the data for which the processing request is made.
	In an analogous art (data models), Ribbich teaches in response to the processing request from an external program (" a user is decreasing the set point (the minimum) or increasing the set point (the maximum) … if a user is repeatedly inputting commands at user interface 3010 of user control device 100 [par. 0271]" and "User control device 4848 may include any of the embodiments of the user control device 100-2800 as described with reference to FIGS. 1-44B. [par. 0195]"), a processing unit is configured to transmit, to the external program, information indicating whether the processing request conforms to the attribute information of the data for which the processing request is made ("if a system is already at its limit when a user tries to command the system to move further in the direction of the extreme, user control device 100 may display a notification on display 3002 to inform the user that the system is already at its limit, and that their request cannot be fulfilled under the current conditions [par. 0271];" where the limit can be defined attribute data [par. 0206]).
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Ribbich's teachings of transmitting information indicating whether the request conforms to attribute information, with the system as taught by the combination of Nabeshima, Puhak, and Takai for the benefit of informing a user that the request cannot be fulfilled and preventing the system from operating outside a designated range. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant's amendment. Specifically, Takai et al. is now relied upon to teach aspects of the plurality of components. 

Allowable Subject Matter
Claims 4, 9, 10, 12-14, 16, 17, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
	While the prior art of record teaches sensors that are usable in common control of a plurality of components, the prior art of record fails to teach suggest, individually or in combination, in a case in which the device includes a sensor usable in common in control of a plurality of the components, information relating to the sensor is not associated with each of the components in the component entity but is associated with an independent component including the sensor, as presented in claim 4 in combination with the limitations of claims 1-3. Claim 12 is objected to by virtue of its dependency. 
While the prior art of record teaches data including a readable state value and rewritable setting value and transmitting rewritten setting values (e.g., in Takai et al.), the prior art of record fails to teach or suggest, individually or in combination, where in a case in which rewriting of the data having the state value alone as the data type is attempted in response to the processing request from the external program, the processing unit is configured to transmit, to the external program, information indicating that rewriting of the data is incorrect as presented in claims 9, 13, and 16 and the processing unit is configured to transmit, to the external program, information indicating that the device has failed to operate in accordance with the setting value in a case in which the processing unit does not receive the state value corresponding to the setting value from the device within a predetermined period since the transmission of the setting value to the device as presented in claims 10, 14, and 17.
	Claims 12, 19, and 20 are objected to be virtue of their dependency. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harada et al. [U.S. Pub. 2015/0308708] teaches data structures of device tables. 
Nabeshima et al. [U.S. Pub. 2017/0038087] teaches rewriting function setting information in a storage area. 
Kobori et al. [U.S. Pub. 2015/0120003] teaches device attribute database with a relationship manager.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119